Citation Nr: 0501470	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1978, to January 1979; and in the United States 
Navy from April 1, 1980, to April 20, 1980.

This matter arose on appeal from a December 2001 rating 
decision issued by the Milwaukee, Wisconsin, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  A hearing was conducted before 
the undersigned Veterans Law Judge (VLJ) in March 2004.

The Board notes that the veteran revoked her representative's 
Power of Attorney in writing on March 1, 2004, but was 
subsequently represented by such during her March 3, 2004 
hearing.  The Board does not assume that the veteran has 
reinstated her representation.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows 
that the veteran was diagnosed with PTSD prior to entering 
each period of service.

2.  The evidence of record clearly and unmistakably shows 
that PTSD was not aggravated during each period of service.

CONCLUSIONS OF LAW

1.  PTSD clearly and unmistakably preexisted and was not 
aggravated during the first period of service, and the 
presumption of soundness at entrance is rebutted. 38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2004).

2.  PTSD clearly and unmistakably preexisted and was not 
aggravated during the second period of service, and the 
presumption of soundness at entrance is rebutted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 
(2004).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  However, Pelegrini did not 
address the issue of whether failure to provide such VCAA-
complying notice before the issuance of an unfavorable AOJ 
decision could constitute harmless error.  Id.  Rather, the 
Court stated that the Board must "ensure that the appellant 
is provided the content-complying notice to which he is 
entitled, unless the Board makes findings on the completeness 
of the record or on other facts permitting this [Court] to 
make a conclusion of lack of prejudice from improper 
notice."  Id. (citing Conway v. Principi, 353 F.3d 1369, 
1375 (Jan. 7, 2004)).  

In this case, the Board finds that the procedural defect of 
failing to issue VCAA notice prior to the issuance of the 
unfavorable agency determination has not prejudiced the 
veteran.  The veteran submitted an application for 
compensation for PTSD in September 2000.  In October 2000, 
the RO sent the veteran notice of what evidence was needed to 
substantiate her claim.  The notice informed the veteran of 
various forms of secondary sources of evidence that could be 
submitted to show inservice occurrence or aggravation of 
PTSD.  It also informed the veteran that the RO had requested 
VA medical center (VAMC) treatment records.  The veteran was 
instructed to submit any additional evidence, such as private 
treatment records and statements from individuals who had 
knowledge of her condition during service.  Although this 
notice was predicated on the well-grounded standard, the 
notice did provide information on the basic standard for 
establishing service connection for PTSD, the evidence needed 
to substantiate the claim for compensation, and the RO's 
efforts to obtain evidence on her behalf.  November 2000 
correspondence requested that the veteran complete VA Form 
21-4142, Authorization and Consent to Release Information, so 
the RO could attempt to obtain the veteran's private 
treatment records.  The RO requested the veteran's private 
treatment records as indicated on VA Form 21-4142 in January 
2001.  In addition, the RO verified the veteran's service 
through the National Personnel Records Center in April 2001, 
and obtained her service medical and personnel records.  A VA 
examination was conducted in June 2001.  The veteran has 
submitted numerous statements describing various in-service 
stressors, in addition to statements from her mother 
regarding her post-service behavioral changes. 

In addition to these efforts, the RO has made numerous 
attempts to further develop the record on her behalf.  The 
statement of the case (SOC), issued in July 2003, and the 
supplemental statement of the case (SSOC) issued in August 
2003, informed the veteran of the evidence of record and all 
applicable regulations, including the new VCAA regulations 
which were not in effect at the time this claim for 
compensation was submitted and the October 2000 notice was 
issued.  The SOC and SSOC also provided the veteran with 
additional opportunities to submit evidence in support of her 
claim.  She was given ample time to respond.  In addition to 
obtaining the veteran's VAMC records and private treatment 
records, the RO obtained the veteran's Social Security 
Administration (SSA) records.  A hearing was held in March 
2004.  There is no indication that there is any additional 
relevant competent evidence to be obtained either by the VA 
or by the claimant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway, 353 F.3d 
at 1375.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

II.  Facts

The veteran asserts that service connection for PTSD is 
warranted because events which occurred during service 
aggravated her previously-diagnosed PTSD due to child abuse 
and sexual assault.

The veteran entered the U.S. Army in November 1978.  The 
veteran noted in her report of medical history, dated October 
1978, that she did not have any problems with sleeping, 
depression, excessive worrying, memory loss, amnesia, or 
nervous trouble of any sort.  She stated that her health was 
"good."  The veteran's entrance medical examination 
provided a normal psychiatric evaluation.

On January 7, 1979, the veteran was reported as Absent 
Without Leave (AWOL).  The veteran returned on January 10, 
1979.  Service records indicate that the veteran was 
counseled on her AWOL status.  During the session, the 
Company Commander noted that the veteran stated that she went 
AWOL because she panicked due to personal pressures.  The 
veteran explained that she felt she would not be able to 
graduate the 05B course due to her learning disabilities.  
She also informed the Company Commander that she was a 
homosexual and would not be able to change her sexual 
preference.  She explained that she felt she could not be a 
soldier.  

The January 1979 psychiatric evaluation noted that there was 
"no disease, disorder, or defect which warrants disposition 
through medical channels.  She is responsible for her 
actions."  In addition, the examiner opined that the veteran 
experienced "increased anxiety and stress related to 
adjustment difficulties," the magnitude of which prevented 
her from being a "continuously productive soldier."  The 
examiner recommended separation from service.  The veteran 
declined a separation medical examination and did not make 
any arguments against her discharge.  

The veteran's Proposed Discharge Action noted that the 
veteran had received psychiatric treatment prior to entering 
service due to "her several suicide attempts and an alleged 
rape by her father."  The commanding officer noted that the 
veteran managed to complete basic training with some 
difficulty, but further indicated that the veteran's 
performance, "since EXODUS break, had suffered greatly, to 
include going AWOL for two days."  The veteran was 
discharged on January 26, 1979.  In her statement of medical 
condition provided upon discharge, the veteran noted that 
there was no change in her medical condition.

On the veteran's report of medical history for enlistment 
into the United States Navy, dated January 1980, she again 
noted no problems with sleeping, depression, excessive 
worrying, loss of memory, amnesia, or nervous trouble of any 
sort.  She further indicated that she was discharged from the 
United States Army due to breach of contract.  The veteran 
further explained that her discharge from the Army was due to 
a miscommunication about her military occupational specialty 
(MOS). 

The veteran's recruit screening examination, conducted in 
April 1980, maintained that "all significant defects [were] 
evaluated [and determined] to be non-disqualifying."  
Service records indicate that the veteran was referred to the 
Recruit Evaluation Clinic due to character and behavior 
disorders.  A report dated April 18, 1980, noted that the 
veteran "was doing well until [April 12, 1980].  Member got 
highly upset during a personnel inspection.  Her CO touched 
her and she drew back, clenching her fists with a very 
hostile look.  CO admitted to being a lesbian."  The veteran 
was discharged on April 21, 1980.

In October 1982, the veteran was brought to the hospital by a 
friend after overdosing on 15 No-Doz tablets, an unknown 
quantity of black cadillacs, and a few drinks.  The veteran 
was diagnosed with anxiety and alcohol abuse.

In June 1983, the veteran reported for urgent care as a 
result of overdosing on Phenobarbital tablets and wine.  The 
veteran was admitted for observation and psychiatric 
evaluation, and was accepted for inpatient alcohol abuse 
rehabilitation in September 1983.

The veteran presented for psychiatric treatment in late 
October 1983, after admitting that she wanted to kill 
herself.  The veteran's condition was assessed as depression 
with suicidal ideation, and alcohol dependency.  The veteran 
was admitted for observation.  

The veteran was admitted in November 1983 for alcohol 
detoxification and subsequent rehabilitation treatment.  
During a counseling session in November 1983, the veteran 
described her military service, stating that when she 
enlisted, she wanted to be a paratrooper, but due to some 
difficulties in service, she was discharged. 

In October 1985, the veteran was referred for intensive 
psychotherapy due to her recollection of traumatic memories 
of incest.  The veteran complained of increased anxiety and 
flashbacks of painful childhood memories.  The examiner noted 
a history of anorexia, drinking, and disorderly conduct.

In January 1986, the veteran was referred for a 
neuropsychology examination.  The medical history described 
periods of alcohol abuse and anorexia.  The examiner noted 
that the veteran completed the Mini-MMPI, the results of 
which indicated that the veteran tended to be hyperactive, 
unmanageable, tense, panicky, vague, and evasive.  The 
veteran described an abusive relationship with her mother, 
which often led to her escapes, and periods of hospital 
admissions.  The examiner determined that the veteran had a 
primary psychiatric problem with long-term disabilities in 
adjustment skills.  The VA physician noted that the veteran 
had impaired cognitive functions.  The following assessment 
was provided:

Axis I:		Schizophrenic Disorder, 
catatonic type
Anorexia nervosa, by history
Axis II:	Insufficient information
Axis III: 	Possible anoxic episodes 
secondary to near drowning, 
near strangling
Axis IV:	Psychosocial stressors, not 
specified

In March 1998, the veteran was referred for a psychiatric 
evaluation.  The examiner noted that the veteran reported a 
history of sexual and physical abuse, initiated by her 
parents, but also claimed she was abused by two previous 
therapists.  The examiner noted an incident in which she 
became violent in the Emergency Room after she felt she was 
being ignored and mocked by the treating physicians.  The 
examiner noted that the veteran had a GAF score of 60, as 
well as possible PTSD due to childhood trauma and abuse, and 
a borderline personality disorder.  

In September 2000, the veteran submitted an application for 
compensation for PTSD.  She stated that on January [redacted] 1979, 
she began experiencing flashbacks of her child abuse, which 
caused her to go AWOL.  The veteran maintained that the 
flashbacks were brought on by her military training.  In 
April 1980, the veteran indicated that she suffered frequent 
and extreme nightmares, was subsequently seen by a 
psychologist, and recommended for discharge.

In a November 2000 statement, the veteran stated that there 
was a graduation party after the completion of her U.S. Army 
boot camp.  The veteran indicated that a lot of alcohol was 
served at the party.  Shortly after the party, the veteran 
stated she went AWOL.  She attributed her AWOL status to a 
statement made to her by her Drill Sergeant the morning after 
the party, in which he told her that she would not want to 
know what happened to her the night of the party.  She noted 
that the other soldiers were very uneasy upon hearing this 
statement.  In a similar statement dated June 2001, the 
veteran reported that she had become intoxicated at the 
graduation party and was forced to dance with the men in 
attendance.  She stated that her memory had faded regarding 
events occurring after this, but she did recall sitting in a 
Jeep with two men who were looking for "lost drunken 
people."  The veteran then stated that during her service in 
the Navy, she would often have nightmares in which she was 
running through a forest.  Again, she attributed this to the 
Army boot camp graduation party, which she stated occurred 
near a forest.

The veteran's VA physician submitted a statement in November 
2000 detailing her psychotherapy sessions with the veteran 
from April 1998 to November 2000.  The physician noted that 
the veteran was being treated for PTSD.  She opined that the 
veteran's initial stressors occurred during childhood; mainly 
physical, emotional, and sexual abuse by parents and 
relatives.  The examiner indicated that while in the 
military, the veteran suffered an emotional breakdown due to 
the strictness and perceived abuse by her superiors.  She 
further stated that the veteran was treated for these 
emotional problems in the military and subsequently 
discharged.  The veteran's current symptoms were noted as 
ongoing anxiety, depression, experiencing traumatic events in 
intrusive, distressing recollections and nightmares of the 
events.  The physician reported that the veteran had 
difficulty with interpersonal relationships, especially with 
men.  It was observed that the veteran was very mistrustful, 
quick to perceive or misperceive intended harm by others, 
very sensitive, and hypervigilant.  The statement noted that 
the veteran often experienced hyperarousal and frequently had 
problems sleeping and concentrating on tasks for long 
periods.  The physician stated that in her clinical opinion, 
the veteran "continue[d] to experience significant symptoms 
of [PTSD] which began in childhood and were exacerbated by 
her military service."

In January 2001, the veteran's private psychologist submitted 
a statement indicating that she would not be able to submit 
the veteran's treatment records as they were destroyed seven 
years after the veteran's last visit.  The psychologist, 
however, recalled seeing the veteran when she was a student 
in high school and for a few years after high school.  She 
noted that the veteran had a history of being physically, 
sexually, and emotionally abused by her father.  It was also 
indicated that the veteran's mother was emotionally and 
physically abusive.  The psychologist stated that she 
"believed she was seeing [the veteran] for PTSD and a 
Dissociation Disorder."  She expressed no doubt that the 
veteran was a very disturbed young woman when she was 
treating her.

In June 2001, the veteran presented for a VA PTSD evaluation.  
The veteran reported a history of being verbally, physically, 
and sexually abused by her family.  The veteran stated that 
her father sexually abused her and her cousin raped her.  She 
also recalled that she was raped by two men when she was a 
teen-ager, and was raped again in the 1980's by three men.  
The veteran indicated that she realized she was a homosexual 
at age 19.  She recalled the incident in her Army service 
where three sergeants provided alcohol at a boot camp 
graduation party and were interested in seeing her become 
inebriated.  The veteran stated that she awoke the next day 
in a jeep, unaware of what occurred, but later believed she 
had been raped after several fellow soldiers intimated such 
to her.

The veteran complained of problems with sleeping, to the 
extent that she required medication and had constant 
nightmares, which often consisted of her running through a 
forest.  She stated that none of her previous sexual assaults 
occurred near a forest, but remembered that the boot camp 
graduation party took place in or near a forest.  The veteran 
attributed her AWOL status to the incidents which occurred 
during the boot camp graduation party.  Since her experiences 
in the military, the veteran has reported experiencing 
flashbacks of a sudden appearance of a man's face, whom she 
does not recognize, but which has caused her to develop a 
hostility towards men in uniform.

The veteran also complained of depression and anxiety.  She 
denied frequent crying spells, and current overdose 
experiences.  She maintained that she first used alcohol in 
the Army and since her discharge, has become an alcoholic.  

The examiner observed that the veteran was somewhat anxious 
during the evaluation, but responded to most questions.  The 
examiner stated that the veteran denied hallucinations and 
schizophrenic trends.  There were no ideas of grandiosity, 
compulsions, obsessive thoughts, hypochondrial trends, 
phobias, suicidal or homicidal ideations, exhibited.  The 
veteran was alert and motivated in three spheres.  The 
examiner noted that the veteran showed no significant degree 
of confusion or malconcentration; she was able to recall two 
of three objects after three minutes.  It was further 
indicated that there was some "patchiness" identified in 
remote memory associated with potentially emotionally charged 
events.  Judgment, insight, and reliability were noted as 
fair.  The examiner provided the following pertinent 
assessment:

Axis I:		Post-traumatic stress 
disorder

It is not possible to ascertain whether 
or not the patient's [PTSD] has been 
aggravated by any service-connected 
experience.  This is in part because it 
is not possible to identify if there has 
been any service-connected experience 
other than from the veteran's own 
account.  This in turn is complicated by 
the fact that the veteran maintains that 
she does not recall this experience in 
the service because of her state of 
intoxication at the time.  

It is certain that the patient's 
description of abuse that she suffered 
prior to the service would be sufficient 
to account for her current 
symptomatology.  Therefore, at this time, 
without the establishment of some 
evidence or documentation to support the 
veteran's assertions-no determination can 
be made which supports the position that 
the veteran's [PTSD] was aggravated by 
service experience.

In January 2002, the veteran presented complaining of 
problems receiving medication for restless leg syndrome.  
After consulting with the veteran's psychiatrist and primary 
care physician, it was noted that the veteran was abusing 
pain prescriptions for percocet and oxycontin.  

The veteran contacted the VAMC in February 2002, to inform 
her physicians of her current admission at a Behavioral 
Health Clinic due to depression and suicidal ideation.  She 
was found to be in withdrawal from oxycodone and requested a 
transfer to VAMC for treatment.  She was admitted to the VAMC 
for detoxification.  In her mental health intake evaluation, 
the veteran reported being sexually abused by her father, but 
did not report any flashbacks regarding her military 
experiences.  

In the discharge report dated February 2002, in regards to 
her PTSD, the examiner noted that the veteran denied any 
symptoms of PTSD throughout her hospital stay.  The report 
stated that the veteran had a history of sexual abuse times 
three, history of nightmares and flashbacks.  It was also 
noted that her poor sleep was compounded by depressed mood 
and restless leg syndrome.  The examiner explained that the 
veteran's symptoms were expected to improve with outpatient 
therapy for history of sexual abuse. 

In a statement submitted in regards to her appeal, the 
veteran explained that she did not feel she could report the 
sexual misconduct that occurred during her service to her 
First Sergeant because of the negative response to similar 
complaints filed by other women.  The veteran stated that 
there was medical documentation regarding the condition of 
her reproductive organs, noting specifically severe dysplasia 
of the cervix, which she noted could be caused by rape.  The 
veteran reported experiencing pelvic pain from her early 
twenties.  She asserted that both of her discharge papers 
showed sudden behavioral changes:  AWOL in the Army, and a 
breakdown in the Navy.  

The veteran's mother submitted a statement in March 2004, 
recalling how the veteran would call her during her service 
in the Navy and describe being inspected by a female Company 
Commander, to include physical contact.  She stated that her 
daughter complained of the experience because she did not 
like physical force.  The mother reported that her daughter 
had a breakdown shortly thereafter and was placed in 
observation where she was seen by a psychologist.  She also 
remembered receiving some calls while her daughter was in 
service with the United States Army in regards to 
experiencing a lot of nightmares.  Additionally, she recalled 
the veteran's overdoses in the early 1980's.  

In the veteran's March 2004 hearing, the veteran recalled the 
Army boot camp graduation party incident and noted for the 
first time that her Drill Sergeant entered her locker and 
destroyed her diary and all papers that might have referred 
to the incident.  In addition, she recalled an incident in 
Army boot camp in which she was forced to go into a tear gas 
procedure and experienced a reaction due to her trauma as a 
child of being strangled by her mother.  She recalled that as 
boot camp progressed, she became more anxious because her 
Drill Sergeants reminded her of her abusive parents.  

In her statements regarding her Navy boot camp experience, 
the veteran recalled the incident with the inspecting officer 
and how she was removed for psychological observation.  She 
reported that while in observation, she was sexually 
assaulted by a female.  The veteran indicated that she had 
reported the rape but that no action was taken, except for 
her subsequent discharge from service.  Upon further 
questioning, the veteran recalled that the individual who 
assaulted her was removed from her barracks.  The veteran 
could not recall the names of her inspecting officer, the 
female company commander, or the male company commander to 
whom she reported the rape.  The veteran could not recall 
being psychologically evaluated prior to either entry into 
service.

III.  Service Connection Criteria for PTSD
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the disorder; credible supporting evidence that the 
claimed in-service stressor occurred; and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  See  38 C.F.R. § 3.304(f).  

However, if a claim for PTSD is based on an in-service sexual 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  1st Period of Service

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1112, 1137; 
see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a  preexisting condition and a lack of in-service 
aggravation to cover the presumption of soundness under 38 
U.S.C.A. §§ 1112, 1132); VAOPGCPREC 3-2003 (July 16, 2003).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  38 C.F.R. § 3.3.04(b) 
(providing that the term "noted" denotes "only such 
conditions as are recorded in examination reports.").  See 
also Crowe v. Brown, 7 Vet. App. 238, 244 (1994) (maintaining 
that "noted" includes only those conditions that are 
recorded on the medical induction exam and not those 
statements of medical histories recorded at the time of the 
induction exam).  

PTSD was not noted, identified, or diagnosed at entrance.  
Therefore, the presumption of soundness at entry is 
applicable.  However, the presumption is rebuttable.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  See Wagner, 370 F.3d at 1096.  The 
determination of whether there is clear and unmistakable 
evidence that PTSD existed prior to service should be based 
on a thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease, or residuals thereof."  
38 C.F.R. § 3.304(b)(1).

The Board finds that there is clear and unmistakable evidence 
that PTSD existed prior to the veteran's first period of 
service and was not aggravated during this period of service.  
Statements from the veteran's private physician provide that 
the veteran was first diagnosed with PTSD during high school, 
as a result of child abuse and sexual assault.  In March 
1998, a VA examiner diagnosed PTSD and attributed it to 
childhood trauma and abuse.  In a November 2000 statement, 
submitted in support of the veteran's claim, the examiner 
noted that the veteran's initial stressors, which included 
physical, emotional and sexual abuse by her parents and 
relatives, occurred during the veteran's childhood.  In her 
final assessment, the VA examiner opined that the veteran 
would "continue to experience significant symptoms of PTSD 
which began in childhood and were exacerbated by her military 
service."  Additionally, in her numerous psychotherapy 
sessions conducted since discharge, the veteran has 
repeatedly recalled her abusive childhood and childhood 
sexual assaults as stressors for her PTSD disability.  Given 
the private physician's synopsis of treatment during 
childhood, the VA examiner's findings that the veteran has 
PTSD which began in childhood, and the veteran's own 
statements regarding her initial stressors, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's PTSD existed prior to her first period of service.

However, in order to rebut the presumption of soundness, 
there is a two-prong process.  There must also be clear and 
unmistakable evidence that PTSD was not aggravated during 
service.  See Wagner, 370 F.3d at 1096.  The Board recognizes 
its duty to consider secondary forms of credible evidence in 
accordance with 38 C.F.R. § 3.304(f)(3), but finds that the 
evidence of record clearly and unmistakably shows that PTSD 
was not aggravated during service.

The veteran has asserted that she was raped following a boot 
camp graduation party.  The veteran has stated that she 
remembers being forced to drink alcohol and dance with men, 
and then waking up in a Jeep with two men searching for other 
lost individuals.  Shortly after this event, the veteran 
stated that she went AWOL.  However, upon reporting to her 
commanding officer, she reported that her AWOL status was due 
to personal pressures which stemmed from her fear of failing 
her 05B course due to her learning disabilities, and being 
homosexual.  Significantly, the veteran's psychiatric 
evaluation prior to discharge noted that there were no 
diseases, disorders, or defects which would warrant a medical 
discharge.  The examiner did note that the veteran 
experienced increased anxiety and stress during her period of 
service, but he attributed this to difficulty adjusting to 
military life.  In the veteran's own statements provided 
contemporaneously with discharge, she noted that there was no 
change in her medical condition.  One year after her 
discharge from the Army, she reported her reasons for 
discharge on her Navy enlistment papers as a miscommunication 
about her military occupational specialty.  She did not 
express her previous concerns regarding completion of the 
training program or personal pressures.  In fact, the 
appellant has not been a reliable or credible historian.  She 
has repeatedly left out pertinent facts at time of entrance, 
such as her pre-service treatment, and misrepresented her 
reasons for her first discharge from service. 

The Board notes that the veteran's psychotherapist has 
submitted a statement noting that the veteran has "continued 
to experience symptoms of [PTSD] which began in childhood and 
were exacerbated by her military experience."  The examiner 
noted that the veteran suffered an emotional breakdown due to 
strictness and perceived abuse by her superiors.  There is no 
record of an emotional breakdown in either her first period 
of service or second period of service.  Rather, this 
assessment was based on the veteran's own accounts.  Other 
credible evidence of record does not support this contention.

The Board finds, rather, that the June 2001 PTSD evaluation 
is more probative of determining whether the veteran's PTSD 
was aggravated during service.  In this examination, the 
examiner reviewed the veteran's claim file and assessed that 
it was not possible to ascertain whether the veteran's PTSD 
was aggravated by any service experience because it was not 
possible to identify any experience other than from the 
veteran's own account.  The Board notes that since the 
veteran has filed her claim for monetary benefits for PTSD, 
the veteran's account of the events in service has changed.  
On her application for compensation submitted in September 
2000, the veteran reported that she went AWOL because she was 
experiencing flashbacks from her early child abuse.  In her 
first statement in support of claim, the veteran recalled 
being told by her Drill Instructor that she "would not want 
to know" what happened to her after the graduation boot camp 
party.  From these statements, she perceived that she had 
been raped because she was too intoxicated to recall the 
events of the evening.  She noted that as a result of this 
incident, not the childhood abuse flashbacks as she first 
reported in her claim, she went AWOL.  In a similar statement 
submitted in June 2001, the veteran recalled the events of 
the evening, but further recounted that she woke up in a Jeep 
with two men who were "looking for lost drunken people."  
In her March 2004 hearing, the veteran again recalled the 
boot camp graduation party incident and noted for the first 
time that her Drill Sergeant retrieved her diary and 
destroyed all of the documents that might have corroborated 
the incident.  Additionally, she recalled a stressor not 
previously eluded to or recorded in any of her 24 years of 
treatment:  the incident in which she was forced to enter a 
gas chamber and had a flashback to being strangled as a 
child.  Due to the many changes in the veteran's 
recollections of what she perceives to have occurred in 
service, little probative value has been afforded to these 
statements.  Rather, the Board finds that the June 2001 PTSD 
assessment is a more accurate reflection of the veteran's 
PTSD and its symptomatology.  In this evaluation, the VA 
examiner was certain of one assessment:  that the veteran's 
description of abuse that she suffered prior to service was 
sufficient to account for the veteran's current 
symptomatology, and "without the establishment of some 
evidence or documentation to support the veteran's 
assertions, no determination can be made which supports the 
position that the veteran's [PTSD] was aggravated by service 
experience.

The Board recognizes that the veteran has submitted 
additional evidence of behavioral changes post-service, to 
include treatment for alcohol and substance abuse, as well as 
numerous psychotherapy sessions from the early 1980's to the 
present.  The Board notes, however, that the psychotherapy 
sessions all describe the veteran's stressors and experiences 
as a victim of childhood sexual assault and physical abuse, 
not the veteran's perceived military sexual assaults.  The 
record indicates that in 1983, the veteran reported that she 
was discharged from the Army due to some difficulties in 
service.  Elaborations of these difficulties are not of 
record.  In 1985, the veteran was seen for intensive 
psychotherapy due to her recollection of traumatic memories 
of incest and childhood abuse.  In her 1986 neuropsychology 
examination, the veteran reported her abusive relationship 
with her mother, but did not mention her military 
experiences.  In March 1998, the veteran reported a history 
of sexual assault as a child which was initiated by her 
parents, followed by being sexually abused by two therapists.  
The records do not indicate that the veteran discussed her 
military experiences in these sessions.  In her June 2001 
PTSD evaluation, the veteran recalled being raped by her 
father, by two men as a teenager, and by three men in the 
1980's.  The veteran also recalled the boot camp incident, 
noting that she was not aware of what actually occurred, but 
rather believed she was raped after statements were intimated 
to her regarding the events of the evening.  Similarly, in 
her most recent admission for detoxification in 2002, the 
veteran reported being sexually abused by her father, but did 
not relate any of her military experiences or more recent 
flashbacks that she has reported in statements submitted in 
support of her claim for monetary benefits.  The Board finds 
that these statements, made by the veteran throughout her 
course of treatment and not in the pursuit of monetary 
benefits, clearly and unmistakably show that the veteran's 
PTSD was not aggravated during service. 

The Board finds, therefore, that the record clearly and 
unmistakably shows that the veteran had PTSD prior to 
entering service in November 1978, and that PTSD was not 
aggravated by her service in the United States Army.


IV.  2nd Period of Service

The Board finds, for the same reasons as stated above, that 
the evidence clearly and unmistakably shows that the veteran 
had PTSD prior to entering the U.S. Navy in April 1980.

The Board also finds that the evidence of record clearly and 
unmistakably establishes that the veteran's PTSD was not 
aggravated during this second period of service.  The veteran 
has asserted that she was treated for an emotional breakdown 
and subsequently discharged from service after she perceived 
that her Commanding Officer (CO) was going to attack her 
during a personnel inspection.  There is no record of 
treatment for an emotional breakdown in service.  Prior to 
discharge, it was noted that the veteran "was doing well" 
until the incident with the CO, in which the CO touched her 
and she drew back, clenching her fists with a very hostile 
look.  

As provided for under 38 C.F.R. § 3.304(f)(3), the Board 
recognizes its duty to consider secondary evidence which may 
support a claim for service connection for PTSD as a result 
of in-service sexual assault.  As such, the Board notes that 
in regards to her claim for compensation for PTSD, the 
veteran reported that she started having frequent nightmares 
of her perceived experiences in the Army during her service 
in the Navy and was seen by a psychologist for treatment.  
However, her personnel records for this period of service, a 
total of 21 days, do not report treatment.  Rather, they show 
that the veteran was referred to the Recruit Evaluation 
Clinic due to character and behavior disorders, and was 
subsequently discharged.

The Board also notes that the veteran's statements in regards 
to the events that occurred during her Navy service have 
changed since filing her claim for benefits.  Upon first 
submitting her application for compensation, the veteran 
noted that she experienced nightmares of her first period of 
service during her Navy service.  She asserted this in both 
her November 2000 and June 2001 statements.  However, during 
her March 2004 hearing, the veteran reported that she was 
also raped in the Navy while she was in observation for her 
reported breakdown.  The veteran indicated that she reported 
this incident and her attacker was removed from her barracks, 
but no further action was taken.  When asked if she could 
recall who she reported the incident to, or anyone who was in 
observation with her at that time that could support her 
claim, the veteran reported that she could not remember her 
attacker, the female and male commanders she reported the 
incident to, nor any of the other individuals in observation 
with her at the time.  However, she clearly recalled in 
numerous statements the name of her Drill Sergeant in her 
Army boot camp whose statements led her to perceive that she 
was raped during her Army service.  

The veteran's treatment records over the course of 24 years 
are also silent in regards to this claim that she was raped 
while in the Navy.  In addition, the veteran's mother has 
submitted a statement that the veteran suffered an emotional 
breakdown, but made no reference to a sexual assault or rape 
occurring during either period of service.  While the veteran 
has asserted that she had nightmares in service, the other 
credible evidence of record, including the veteran's 
honorable discharge, clearly and unmistakably supports the 
contention that the veteran's PTSD was not aggravated during 
her second period of service.  Accordingly, service 
connection for PTSD is denied, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 55.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


